DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-14 are directed to a process.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Receiving a funding request (claims 1 and 9) 
Maintaining an account balance (claims 1, 6, and11)
Decrease or increase an account balance (claims 1, 7-9, and 11) in real-time (claims 3 and 9) or after a delay (claim 4)
Identifying a player (claim 9)
Receiving player funds information (claim 9)
Determining a maximum load amount (claims 11 and 12)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
receiving data (e.g., claims 1 and 9, insignificant extra-solution activity); 
communicating data (e.g., claims 1 and 9, insignificant extra-solution activity);
Claims 1-14 include additional limitations that are similar those limited above for claims 2-8 and 10-14 (e.g., presenting, receiving: insignificant extra-solution activity) and defining unit contents to a particular field (semantic). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-14, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations receive (gather) and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a processor; and a non-transitory, processor-readable storage medium) are well-understood, routine, and conventional in the art.  Therefore, claims 1, 2, 4-9, 11-13, and 15-19 are not patent eligible under 101. 
	In contrast, the features recited in claims 15 (i.e., receiving jackpot information with a jackpot identifier) are not well-understood, routine, and conventional when considered in combination with the other recited features.  Further, the features recited in claim 16 (i.e., loyalty account information) are not well-understood, routine, and conventional when considered in combination with the other recited features.  Therefore, claims 15-20 are patent eligible under 101. 

	Allowable Subject Matter
Claims 16-20 are allowed.
Claims 1-14 would be allowed if Applicant is able to establish patent eligibility.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art discloses many of the recited features but fails to disclose transferring funds between a stored value account and a casino level player account, wherein a funding request comprising a player identifier of a player and a requested funds amount (claim).  Further, the prior art fails to disclose transferring funds from a casino level player account with a player identifier to a stored value account (claim 9).  Additionally, the prior art fails to disclose a gaming system to increase/decrease balances on stored value account and a casino level player account, wherein a player loyalty account is linked to the stored value account (claim 16).
U.S. Patent Application Publication No. 2007/0213124 to Walker discloses offering a casino gift card to purchase goods/services but does not appear to transfer from a stored value card to a casino level player account. 
U.S. Patent Application Publication No. 2011/0092272 to Wilcox discloses that a majority of North American casino operators sell gift cards (e.g., see paragraph 12), but they are used for retail purchases.  Wilcox does not disclose transferring stored value account funds to a casino level player account. 
U.S. Patent Application Publication No. 2009/0186701 to Rowe discloses connecting stored value cards and loyalty accounts, but not transferring stored value card funds to a casino level player account.
U.S. Patent Application Publication No. 2007/02103832 to Babi discloses transfers between stored value accounts, but fails disclose transferring between a stored value account and a casino level player account. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715